                                   1

                                   2

                                   3

                                   4

                                   5                              UNITED STATES DISTRICT COURT
                                   6                          NORTHERN DISTRICT OF CALIFORNIA
                                   7                                    SAN JOSE DIVISION
                                   8

                                   9    JUDY SOLOMON,                                 Case No. 21-cv-03227-NC

                                  10
                                                     Plaintiff,                       SUA SPONTE JUDICIAL
                                                                                      REFERRAL FOR PURPOSE OF
                                  11
                                               v.                                     DETERMINING RELATIONSHIP
                                  12    GOOGLE LLC,
Northern District of California
 United States District Court




                                  13
                                                     Defendant.

                                  14

                                  15         In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
                                  16   above captioned case is referred to the Honorable Edward J. Davila for consideration of
                                  17   whether the case is related to 5:21-cv-02100 EJD, Jennifer Andrews, et al. v. Google LLC.
                                  18         IT IS SO ORDERED.
                                  19

                                  20   Dated: May 3, 2021                         _______________________________
                                                                                  NATHANAEL M. COUSINS
                                  21                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case No. 21-cv-03227 NC
                                       SUA SPONTE JUDICIAL REFERRAL
